Title: Dumas to the American Commissioners, 3[–14] February 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



3e.[–14] fevr. 1777
Depuis mes deux Lettres de la fin de Dec. et du 21e. Janvr., dans la dernière desquelles je vous ai rendu compte des lettres reçues du commis de la Maison que vous savez, et de ma présentation au Facteur, j’en ai reçu une autre du premier, dont voici copie.
La haie 21e. Janvr. 1777
“J’ai l’honneur de vous informer que je partirai demain, &c.”
Le 30e. Janvr. je reçus la lettre de Mr. Carm[ichael] du Havre le 21e. Janvr. Indépendamment du grand plaisir que m’a causé sa lettre en me donnant de ses nouvelles, j’ai été bien aise de profiter de cette occasion pour entamer la correspondance avec —— et j’écrivis à ce sujet la Lettre suivante 1er fevr. “Enfin il y a eu &c.”
A cette Lettre j’en joignis une pour Mr. le Commis comme suit “1r fevr. Quoique je m’attendisse &c.”


14e. fevr. 1777.
Ce qui précede étoit écrit, Messieurs, lorsque le paquet dont vous m’avez favorisé en date du 28e. Janv. me parvint le 4e. de ce mois. Il est superflu de dire combien il m’a fait plaisir. Je me mis tout de suite à copier et traduire celle de Mr. Lee, et je l’envoyai au Grand Facteur avec la lettre suivante: 6e. fev. “Dans l’esperance &c.”
Le surlendemain, Samedi matin 8e. j’allai à Lahaie. En passant, je donnai moi-même au portier du grand facteur un paquet contenant copie et traduction des 3 Lettres de Mr. Franklin, des ler. Octob. 23 Dec. 28e. Janv. dernier, comme aussi de celle du Comm. de la Corresp. Secrète du 24e. Octob. dernier avec une autre de moi, dont je n’ai pas gardé copie, où je marquai que j’étois prêt à montrer les originaux de toutes, et notamment de celle du Committé. Rendu de là chez moi, j’y trouvai la réponse du G.F. à mes deux précédentes, dont voici copie:
“J’ai reçu, M. les deux Lettres &c.”
Une heure après, l’un des Secretaires du Gr. Fr. vint me dire de sa part qu’il m’attendoit à 5 h. du soir. J’y fus reçu fort gracieusement. Il commença par me dire, qu’il m’étoit bien obligé, comme particulier, qui prenoit un intérêt de Spectateur à ce qui se passoit en Am. de lui communiquer ainsi les Lettres de mes amis, et qu’il me prioit très fort de continuer en ce sens: que si Mr. le Dr. Fr. étoit envoyé avec caractere pour traiter avec la France (ce qu’il ignoroit, et devoit ignorer), cela se passeroit sans doute entre Lui et le Ministere; par conséquent il ne pouvoit s’en mêler ici &c. Il n’en examina pas moins avidement les Lettres, surtout celle du Committé. Quoiqu’il me fît entendre qu’il n’envoyoit rien de ce que je lui communiquois, je sai à quoi m’en tenir. Je dois même être plus circonspect à présent que ci-devant: car j’écrivois plus familierement au prédécesseur, sachant qu’il corrigeroit dans ses extraits comme je l’en avois prié ce que le zele me faisoit quelquefois dire de trop, au lieu qu’à présent je sai que tout seroit envoyé tel quel. Nous causames ensemble pendant une heure.
C’est à vous, Messieurs, à juger de l’utilité dont la continuation de cette liaison pourra être aux Etats Unis. Pour qu’elle puisse subsister, il faut que j’aie souvent des Lettres à communiquer. Les vôtres ne peuvent servir à ce but, ce me semble, qu’au cas que vous voulussiez faire parvenir indirectement quelque notion que vous ne vous soucieriez pas de dire directement; mais en ce cas je devrai toujours vous nommer, comme m’écrivant, ces choses par maniere de confidence. Il faudroit qu’il y eût à Londres quelqu’un de vos amis, qui pût m’écrire de temps en temps ce qui s’y passe derrière le rideau mieux qu’on ne peut le savoir par la Gazette: en ce cas il seroit bon que vous me missiez en liaison avec lui, en lui marquant de mettre sur ses Lettres pour Mr. Delpueche et de les fermer dans un couvert à l’adresse de Mr. Alexandre Herman Marchand de Vin au Schotjen Dyk Rotterdam; et de me donner aussi son adresse à Londres, si bien que nos Lettres parviennent surement.
Paris à Mrs. S.D. & B.F.

